Exhibit 10.9

INDEPENDENT CONSULTANT AGREEMENT

This Independent Consultant Agreement (this “Agreement”) is effective as of
May 28, 2013 (the “Commencement Date”), by and between Endurance Specialty
Holdings Ltd. (the “Company”) and David Cash (the “Consultant” and, together
with the Company, the “Parties”).

WHEREAS, the Company desires to retain and engage the Consultant as an
independent consultant and the Consultant desires to be retained and engaged by
the Company to provide independent consultant services to the Company as
provided herein.

NOW, THEREFORE, in consideration of the agreements and provisions set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

1. Term. The term of this Agreement shall be from the Commencement Date until
the six month anniversary of the Commencement Date, unless earlier terminated
pursuant to the provisions of Section 5 of this Agreement (the “Term”).

2. Consultant Status. The Consultant represents, acknowledges and agrees that he
is an independent consultant and is not an employee of the Company. No provision
of this Agreement shall be deemed to create an employment relationship between
the Consultant and the Company. The Consultant expressly warrants and agrees
that no person acting on his behalf will hold himself out as, or otherwise
represent to any person or entity that he is an employee of the Company. The
Consultant shall be responsible for meeting any legal requirements imposed on
the Consultant or any person acting on his behalf as a result of this Agreement
including, but not limited to, the filing of income tax returns and the payment
of taxes. The Consultant shall be responsible for meeting all legal requirements
imposed on the Consultant or any person acting on the Consultant’s behalf in
connection with this Agreement and agrees to indemnify and hold harmless the
Company from and against any tax claims, summonses, levies, attachments, liens
or other legal or equitable process, including but not limited to attorney’s
fees in connection therewith, relating to or arising out of the Consultant’s
status as an independent consultant to the Company hereunder.

3. Services to be Provided.

(a) Services. The Consultant shall perform services for the Company as set forth
in Exhibit A hereto, as such exhibit may be amended from time to time by
agreement of both Parties in writing. The Consultant shall adhere to established
professional standards, and will perform all services required under this
Agreement in a manner consistent with generally accepted business practices.

While it is the intent of this Agreement that the mutual convenience of the
Parties hereto be served, it is understood between the Parties that during the
Term the Consultant shall act in the capacity of an independent consultant and
shall not be subject to the direction,



--------------------------------------------------------------------------------

control or supervision of the Company with respect to the time spent or
procedures followed in the performance of his services hereunder. The Consultant
will determine the method, details, and means of performing the above-described
services. The Company understands and hereby warrants that it retains no right
to control the Consultant, the Consultant’s agents, employees, or assistants in
the performance of the above-described services.

(b) No Authority. The Consultant shall not have any authority to accept, reject,
modify or otherwise bind the Company or any subsidiary or affiliate of the
Company in any manner whatsoever, including without limitation to accept,
reject, modify any contract, agreement or understanding or represent to any
third party that the Consultant has the authority to do any of the foregoing.
The Consultant shall not be restricted from providing services to other parties,
including insurance brokers, reinsurance brokers, insurance companies or
reinsurance companies, but only to the extent such services are not in conflict
with any services provided to the Company pursuant to this Agreement. The
Consultant shall adhere to established professional standards, and will perform
all services required under this agreement in a manner consistent with generally
accepted business practices.

(c) Personal Performance. It is specifically understood and agreed that David
Cash shall personally perform all services to be undertaken by the Consultant
under this Agreement and that such services shall not be delegable or assignable
to others employed by Consultant, or to third-parties, without the express
written consent of the Company.

4. Fee.

(a) Consultant Fee. The Consultant shall be paid in full for all services
provided to the Company hereunder based on a negotiated and agreed-upon
consultant rate per month of engagement as set forth on Exhibit A hereto and a
proportionate amount for each portion of a month, if applicable. The Consultant
shall not be paid any additional amounts for overtime or for travel time. The
Consultant shall keep accurate records of time spent in connection with
providing the services herein, including descriptions of the particular service
undertaken and the Company personnel for whom such service was undertaken, which
shall be made available to the Company upon request. The Consultant shall submit
invoices to the Company on a bi-monthly basis or as otherwise agreed to by the
Parties. Upon receipt of an appropriate invoice from the Consultant, payment
shall be made by the Company to the Consultant pursuant to the Company’s
Accounts Payable standard procedures. The Consultant acknowledges that the rate
set forth above is a gross rate, and that the Company shall not be responsible
for the deduction or withholding of applicable taxes, social security and other
customary deductions.

(b) Equipment & Expenses. Except as set forth in Subsection (c) below, the
Consultant will not be reimbursed by the Company for any day-to-day business
expenses incurred in the rendition of services to or related to the Company. The
Company shall have no obligation to make any payment or to provide any
assistance to the Consultant with respect to the Consultant’s operation of his
business including, but not limited to, sales, supplies, materials, immigration
matters and means of transportation required for rendering services under this
Agreement. When present at the Company’s offices, the Consultant may use the
offices and facilities only to the extent available and not otherwise in use.

 

2



--------------------------------------------------------------------------------

(c) Travel Expenses. To the extent the Consultant is required to travel outside
of the Bermuda on Company business, the Consultant shall be entitled to
reimbursement for all actual and reasonable travel expenses, including but not
limited to airline fare approved in advance of travel (coach or economy class
only), car mileage costs at the then-current rate published by the Internal
Revenue Service, meals, standard business class hotel accommodations, automobile
rental costs, and telephone usage charges properly incurred and approved in
connection with the performance of the Consultant’s services pursuant to this
Agreement. The Consultant shall submit expenses for review and approval to the
General Counsel of the Company. Any type of travel expense to be incurred by the
Consultant, but not explicitly described in this Subsection 4(c), must be
approved in advance by the General Counsel prior to billing the Company.

(d) No Injury, Unemployment or Workers’ Compensation Benefits. The Consultant
hereby agrees to hold harmless and indemnify the Company for any and all claims
arising out of any injury or disability. The Consultant shall be solely
responsible for providing workers’ compensation insurance for the Consultant,
the Consultant’s agents, employees or assistants, and agrees to hold harmless
and indemnify the Company for any and all claims for unemployment and/or
workers’ compensation benefits and for any and all claims arising out of any
injury, disability or death of the Consultant or any of the Consultant’s agents,
employees or assistants.

5. Termination. The Term, this Agreement and the engagement of the Consultant by
the Company may be terminated prior to the end of the Term:

 

  (i) By the Consultant, at his option, for any reason, upon two weeks advance
written notice of termination by Consultant delivered to the Company in
accordance with the notice provisions of Section 7.

 

  (iii) Immediately and automatically upon the death or disability of the
Consultant.

Upon termination of the Term, this Agreement and the engagement of the
Consultant by the Company as provided herein, the Company shall be responsible
only to pay to the Consultant the Fee through the date of such termination, and
shall have no further financial or other obligation to the Consultant hereunder.

6. Covenants of The Consultant

(a) Confidentiality. The Consultant acknowledges that the Consultant may become
privy to confidential, non-public information of the Company, its clients,
consultants, employees, contractors, parents, subsidiaries, affiliates,
successors and assigns (which, for

 

3



--------------------------------------------------------------------------------

purposes of this paragraph, collectively comprise the “Company”) and that any
unauthorized use or communication of such Confidential Information to or for the
benefit of third parties could damage the Company’s business. The Consultant
shall hold strictly confidential, secret and inviolate all such Confidential
Information and shall not disclose or cause or permit to be disclosed any
Confidential Information to any person, party or entity other than
(i) individuals specifically designated by the Company, (ii) to any employee of
the Company not having reasonable Company business needs for access to such
information or (iii) as required by applicable law, regulation, stock exchange
requirement or legal or judicial process in accordance with Subsection
(b) below. “Confidential Information” means all information concerning the
Company (including but not limited to any information concerning any Company
clients or other proprietary information or trade secret of the Company), other
than information generally available to the public, except for information that
becomes public through the Consultant’s breach of this Agreement, specifically
including without limitation, information or documents in whatever form
maintained that relates in any way to research, development, implementation or
marketing of any Company plan, product or service; business or marketing plans
or strategy; claims information; trade secrets; innovation; marketing
strategies; pending projects and proposals; intellectual property; computer
processes, computer programs; technological or other operating data; pricing
information or policies, compensation; vendors; product development, service
development, financial or tax information; organizational and cost structures;
the Company’s past, present, or potential clients or agents; the Company’s
client information or lists; any confidential personnel information relating to
the Company’s employees, agents or contractors; and any other Company
information or document that is marked as, maintained as, or is reasonably
understood to be privileged, confidential or proprietary to the Company.
Confidential Information also shall include any information or documents created
by the Consultant in connection with the services provided by the Company under
this Agreement or for the Company’s benefit.

 

4



--------------------------------------------------------------------------------

(b) Disclosure of Confidential Information. In the event that the Consultant or
any person acting on his behalf are required by applicable law, regulation,
stock exchange requirement or legal or judicial process (including, without
limitation, by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information, the Consultant will provide the Company with prompt prior written
notice of such requirement to the extent not prohibited by law or regulation in
order to enable the Company to seek an appropriate protective order or other
remedy, and the Consultant will consult and reasonably cooperate with the
Company (at the Company’s sole expense) to the extent permitted by law or
regulation with respect to taking steps to resist or narrow the scope of such
requirement or legal process. If a protective order or other remedy is not
obtained, the terms of this Agreement are not waived by the Company and
disclosure of Confidential Information is legally required, the Consultant
(i) may disclose such information only to the extent required based upon the
advice of external legal counsel and (ii) will give advance notice to the
Company of the information to be disclosed as far in advance as is practicable
and legally permissible. In any such event, the Consultant will use commercially
reasonable efforts to ensure that all Confidential Information that is so
disclosed will be accorded confidential treatment.

(c) Ownership/Return of Confidential Information and Documents. The Consultant
acknowledges and agrees that all materials, records and documents, and any
copies thereof, prepared by the Consultant or coming into the Consultant’s
possession during the Consultant’s engagement by the Company and concerning the
business of the Company, its clients, consultants, employees, contractors,
parents, subsidiaries, affiliates, successors and assigns are and shall be the
Company’s sole property and shall be returned to the Company upon termination of
the Term, upon request by the Company. The Consultant agrees that all Company
materials, records and documents and all copies thereof (including without
limitation, its Confidential Information), prepared by the Consultant or within
the Consultant’s possession during the Term and Consultant’s engagement by the
Company and concerning the business of the Company, its clients, consultants,
employees, contractors, parents, subsidiaries, affiliates, successors and
assigns are and shall be the Company’s sole property and shall be promptly
returned to the Company upon termination of the Term, this Agreement and the
Consultant’s engagement by the Company, upon request by the Company.

(d) Competition; Conflict of Interest. During the Term, the Consultant may enter
the employ of, consult with or render services to or for, other persons or
entities provided that such employment, consulting arrangement or services to
such persons or entities do not violate this Agreement or create any conflict of
interest concerning the Consultant’s engagement with the Company. The Consultant
shall not work on the same business for any insurance broker, reinsurance
broker, insurance company or reinsurance company who is a competitor of the
Company or any affiliate of the Company during the Term without the prior
written consent of the Company. However, the Consultant is not restricted from
providing services to other parties to the extent such services are not in
conflict with any provision of this Agreement. The foregoing is not intended to
prevent the Consultant from seeking out and accepting opportunities where
performance would commence after the cessation of the Term.

 

5



--------------------------------------------------------------------------------

(e) Proprietary Rights. The Consultant acknowledges and agrees that all work
product, including without limitation, works of authorship, design, copyright or
other intellectual property created, invented, designed, developed, contributed
to or improved by the Consultant, either alone or with third parties, or at the
direction of the Consultant, at any time during the Term or while engaged by the
Company and within the scope of this Agreement, (“Company Works”), shall be and
remain the property of, and be exclusively owned by the Company without further
act of the Consultant or the Company. The Consultant shall promptly and fully
disclose all Company Works to the Company, and hereby irrevocably relinquishes
for the benefit of the Company and its assigns any rights the Consultant may
have to the Company Works, and hereby irrevocably assigns, transfers and
conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company, without further consideration. All such Company Works
shall be deemed “works made for hire” pursuant to the Copyright Act of 1976
(U.S.C. Title 17) sections 101 and 201, and all similar laws of jurisdiction,
with the Company being deemed the sole author and owner of the results and
proceeds of the Consultant’s engagement with the Company for all purposes, with
all right, title and interest into the results and proceeds of such engagement
and the right to use and/or exploit the results and proceeds of such engagement
an unlimited number of times, in perpetuity, throughout the universe, in any and
all media, whether now known or hereafter devised, for any purpose without
restriction, and without further required permission, approval or payment. The
Consultant hereby relinquishes all rights and/or licenses to use the Company
Works in any capacity other than in connection with the Consultant’s engagement
by the Company herein to the extent any such rights or licenses originally
vested in the Consultant, and shall take all requested actions by the Company
and execute all requested documents, without further remuneration, to assist the
Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works. The Consultant represents and warrants that the Consultant had rightful
ownership of all right, title and interest in the Company Works herein
transferred to the Company and that no Company Works infringe the intellectual
property rights, contractual rights, or any other right of any third party.

(f) Remedies; Survival. The Consultant recognizes and affirms that in the event
of the Consultant’s breach of any of the provisions of this Section 6, money
damages would be inadequate and there would be no adequate remedy at law.
Accordingly, the Parties hereto recognize that any breach or threatened breach
of this Section 6 by the Consultant will damage the Company irreparably, the
specific amount of which will be impossible to ascertain. The Parties hereto
acknowledge that in the event of any such breach, the Company shall, in addition
to such other relief as might be appropriate, be entitled to the following
relief against the Consultant from a court or arbitrator of competent
jurisdiction without proof of irreparable harm and without waiving any other
right or remedy available to it: (i) injunctive relief (including a temporary
restraining order) enjoining any such breach; (ii) specific performance of the
Consultant’s obligations hereunder; and (iii) the costs incurred by the Company
in obtaining

 

6



--------------------------------------------------------------------------------

such relief, including reasonable attorney’s fees. All of the provisions of this
Section 6 shall survive the termination or expiration of the Term. If any of the
provisions contained in this Section 6 shall be deemed unenforceable by a court
or arbitrator of competent jurisdiction, said court or arbitrator shall be
permitted to modify such provision to the maximum extent possible to render such
provision enforceable.

7. Notice. For the purposes of this Agreement, notices, demands and all other
communications shall be in writing and shall be deemed to have been duly given
when delivered to the recipient at one of the following addresses:

If to the Consultant:

David Cash

Aerie

#6 Overock Hill

Pembroke HM 05

Bermuda

If to the Company:

Endurance Specialty Holdings Ltd.

Wellesley House

90 Pitts Bay Road

Pembroke HM08

Bermuda

or to such other address as any party may have furnished to the other in
writing.

8. Arbitration. Except as otherwise set forth in Section 6 herein with respect
to the Company’s remedy for any breach of Section 6, all controversies, claims,
or disputes arising out of or related to this Agreement, shall be settled by
arbitration in Bermuda, as the sole and exclusive remedy of either party, and
judgment upon such award rendered by the arbitrator(s) may be entered in any
court of competent jurisdiction. In the event that a court of competent
jurisdiction determines that arbitration is not appropriate for the adjudication
of any claim, the Consultant hereby waives his rights to a jury trial.

One arbitrator shall be chosen by the Consultant, the other by the Company, and
an umpire shall be chosen by the two arbitrators, all of whom shall be active or
former legal professionals. In the event that either party shall fail to choose
an arbitrator within 30 days following a written request by the other party to
do so, the requesting party may choose two arbitrators who shall in turn choose
an umpire. If the two arbitrators fail to agree on the selection of an umpire
within 30 days following their appointment, each arbitrator shall name three
nominees, of whom the other shall decline two, and the decision shall be made by
drawing lots.

 

7



--------------------------------------------------------------------------------

Each Party shall bear the expense of its own arbitrator, and shall jointly and
equally bear with the other the expense of the umpire. Except as expressly set
forth herein, the Parties hereto agree that any arbitration undertaken shall be
governed by the Arbitration Act 1986.

9. Successors and Assigns. Without the prior written consent of the Company, the
Consultant may not assign his rights or obligations under this Agreement. The
Company may assign its rights and obligations under this Agreement at any time.

10. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by both Parties. No waiver by either Party at any time of any breach by
the other Party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other Party (whether express or implied),
or breach or default thereof, shall be deemed a continuing waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. The headings and other captions in this Agreement are for convenience and
reference only and shall not be used in interpreting, construing or enforcing
any of the provisions of this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed and enforced in
all respects by the laws of Bermuda without regard to its conflicts of law
principles. Unless the context clearly indicates otherwise, where appropriate
the singular shall include the plural and the masculine shall include the
feminine or neuter, and vice versa, to the extent necessary to give the terms
defined herein and/or the terms otherwise used in this Agreement the proper
meanings.

11. Severability. If any provision (or any portion thereof) of this Agreement or
the application thereof to any circumstance shall, for any reason and to any
extent, be held to be void, invalid or unenforceable, the remaining provisions
of this Agreement (and the remaining portions of any provision held void,
invalid or unenforceable) shall not be affected thereby (and the application of
such provision to other circumstances shall not be affected thereby), but rather
shall continue in full force and effect and be enforced to the greatest extent
permitted by law.

12. Entire Agreement. This Agreement sets forth the entire agreement of the
Parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, express or implied, by
any affiliate, officer, employee or representative of any Party hereto.

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first written above.

 

ENDURANCE SPECIALTY HOLDINGS LTD. By:   /s/ John V. Del Col Name:   John V. Del
Col Title:   General Counsel

 

  /s/ David Cash   David Cash  

 

9